Fisher, J.,
delivered the following dissenting opinion:—
The appellee filed her petition in the Probate Court of Madison county, alleging that she was entitled to dower in certain lands in the possession of the appellant, situate in said county. That the *614appellant derived his title, either directly or indirectly from the husband of the appellee, during his lifetime; and that she never relinquished her right to dower.
The marriage, seisin of the husband during coverture, and his death, being established on the trial, the court granted a writ of dower, as directed by the statute, from which order this appeal has been prosecuted.
It is insisted that the jurisdiction of the Probate Court in regard to the allotment of dower, is confined to cases which may arise between the widow and heirs at law of the deceased husband, and that consequently in a case like the present, where the contest is between the widow and one claiming by purchase from the husband during the coverture, the petition cannot be maintained. Counsel, to sustain this view, has cited the 4th article and 18th section of the constitution, establishing and defining the jurisdiction of the Probate Court, which sectionis as follows: — “ A Court of Probates shall be established in each county of this State, with jurisdiction in all matters testamentary and of administration, in orphans’ business, and the allotment of dower,” &c. It is said that the court in allotting dower performs merely a ministerial and not a judicial act; and hence it may be inferred, if this position be correct, that the jurisdiction of the court must be exercised merely for the purpose of affixing certain metes and bounds to the lands in which dower is claimed; and not for the purpose of determining whether the right to dower in fact exists. I cannot agree with counsel on this subject. The very term court, as well as the definition given of it by text writers, implies that its functions are to be of a judicial and not of a ministerial character, and following up the definition, it may be said in a few words, that the Probate Court of each county in the State, is the place wherein justice is to be judicially administered, in regard to the allotment of dower, as well as the other subjects enumerated in this section of the constitution. The word “allotment,” when understood in the sense intended by the constitution, simply means that the Probate Court shall decide all cases in which an allotment of dower is claimed. The court shall decide whether the allotment ought to be made, and having so decided, the execution of the decree is of course a ministerial pro*615ceediDg. But the question of right, whether the allotment shall or shall not be made is a judicial question, and one certainly confided by the constitution to the Probate Court. We must suppose that the convention in establishing courts of justice, and parcelling out the jurisdiction to each, understood the nature and peculiarities of the subjects over which particular courts were to exercise jurisdiction. When it was determined that the Probate Court should have jurisdiction in the allotment of dower, we must suppose that the convention knew what dower was, and against whom the claim might be asserted. The power to adjudicate the claim for dower, carries with it the power.to adjudicate whatever may be interposed as a defence to defeat the claim. The power to hear one of the parties to the controversy, carries with it the power to hear the other; and if-both can be heard, why is not the adjudication final and conclusive. Dower is a claim, which is as perfect under a certain state of facts, against the husband’s vendee, as it is against his heir at law; and neither the constitution nor the statute has designated any other than the Probate Court, in which the party entitled can assert this right. It must be presumed that the constitution in conferring jurisdiction on the Probate Court over this subject, intended it to be complete; and that the convention understanding the right as regulated by law, intended the jurisdiction to be co-extensive with the right.
But it is said that this court is wholly inadequate to the trial of titles, and a party may often claim by a paramount title, or one distinct from that under which the widow claims. Such cases may frequently arise, but I cannot see why this court cannot as well as any other court, enter upon an investigation of the title when it is incidentally drawn in question. The truth is, the court does in every case of dower to some extent, look into the title. The question of the husband’s seisin during coverture must in every case be decided; and the party claiming under a paramount title, is but offering evidence to rebut the evidence or presumptions in favor of the petitioner on this subject. Under our law it does not necessarily follow that because a man’s title-deeds purport to convey to him an estate of freehold or in fee-simple, that he has actually acquired any estate whatever in the land; while unre*616butted, such proof would be sufficient to establish his seisin, so as to sustain the claim for dower. A deed passes only such interest as the grantor actually had in the land, and if he had nothing to convey, his deed could pass nothing. It is not necessary to inquire what the common law was on this subject, as the statute has settled the question. A party entering into possession under such conveyances would be treated as a disseisor, and his dying in possession, would not give his widow a right to dower against the person actually entitled to the land, for the reason already stated, that the seisin of the husband was not such as the law recognized, but was only such as could be acquired in virtue of the title under which he entered; I therefore see no reason why the superior title cannot always be interposed as a defence to dower, by a party in possession claiming under such title. If this view be correct, then the court below had full jurisdiction both over the subject-matter and over' the parties; its judgment therefore is final until reversed.
I see no reason for reversing the decree, because there is nothing rebutting the evidence of seisin in the husband during coverture.
For these reasons, I have been unable to concur in the opinion of my brethren, and in the judgment of the court, reversing a part of the decree of the Probate Court, which I think should be entirely affirmed.